ROSS, Circuit Judge,
dissenting.
I agree with Administrative Law Judge Rose that the language in the collective bargaining agreement between Metromedia and IBEW, set forth in footnote 1 of Judge Heaney’s opinion, gave IBEW exclusive jurisdiction over the operators of the minicams.
I also agree with the administrative law judge that this was a work assignment dispute and that it was not appropriate to decide it in the context of a § 8(a)(5) unfair labor practice proceeding. For these, and the other reasons cited by Judge Rose, I would deny enforcement and direct the Board to dismiss the complaint.